DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. in US Patent 9655415 in view of Edwards in US Publication 2006/0118588.
Regarding Claim 1, Feldman teaches an umbrella, comprising: a canopy (111) mounted to a post (117); a hollow, substantially cylindrical handle (112) at a lower end of the post extending along an axis of the post, the handle having a first end attached to the post and a second end (at 113a) having a cap member (114) which is a removably attachable on an open bottom of the second end, the handle defining a substantially cylindrical cavity (113) therein.
Feldman is silent on the use of the cylinder to store pet waste bags. Edwards teaches a hollow, substantially cylindrical handle (38) extending along an axis (along 12), the handle having a first end (toward 70) and a second end (at 36) having a cap member (44) which is a removably attachable on an open bottom of the second end, the handle defining a substantially cylindrical cavity (40) therein with and an opening (42) formed through a circumferential side of the handle and into the cavity; and a bag module (16) having a plurality of bags (18) in a rolled-up configuration and positionable within the cavity, wherein each bag of the bag module is accessible through the opening when the bag module is positioned within the cavity, the cap member comprises a substantially cylindrical base (44, which is circular and has straight sides, therefore defining a cylinder), and a supporting member (20) mounted upon and protruding from an inner surface of a bottom of the cap member, extending along the axis of the post and handle when the cap member is secured to the handle, and configured to mate with the bag module to support and hold the bag module, and the bag module having a ring-shaped post (12) with a hollow cavity (see Fig. 10), such that a protruding end of the supporting member and an open end of the ring-shaped post of the bag module are configured to be coupled together, and bags can be dispensed through the circumferential opening of the handle while the canopy is open and held upright. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman by using the device to store bags as taught by Edwards in order to allow the user to conveniently carry bags.
Regarding Claim 5, Feldman, as modified, teaches the use of a casing (121) made of a tearable material for an object stored within the handle.
Regarding Claim 7, Feldman, as modified, teaches (see Edwards) that the plurality of bags comprise one or more pet waste bags.
Regarding Claim 8, Feldman, as modified, teaches (see Edwards) that the supporting member has a sectional shape selected from a group consisting of: a circular shape, a cross shape and a quadrilateral shape. 
Regarding Claim 23, Feldman, as modified, teaches that the module (see Edwards), the post, and the ring-shaped post (see Edwards) are all aligned along the same axis. These elements are all centered with respect to the handle. The post of Feldman is centered on the cylindrical handle and the ring-shaped post and module of Edwards are centered in the handle of that device. The device of Feldman, as modified, would inherently have all three elements aligned along the same axis (the centerline of the cylindrical handle).
Regarding Claim 24, Feldman, as modified, teaches that said supporting member (see Edwards) of said cap member is also aligned along said axis when the cap member is secured to said handle (the supporting member of Edwards is likewise aligned with the center line of the handle). 
Regarding Claim 25, Feldman, as modified, teaches (see Edwards) that said ring-shaped post is positioned within said module such that the bags can be unrolled from within said module and removed through said circumferential opening, while the umbrella is open and upright (the bags can be unrolled and removed when the handle, or the umbrella to which it is attached, is in any position). 
Regarding Claim 26, Feldman, as modified, teaches that (see Edwards) said ring-shaped post is positioned within said module such that the bags can be unrolled from within said module and removed through said circumferential opening, while the umbrella is open and upright (the bags can be unrolled and removed when the handle, or the umbrella to which it is attached, is in any position).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as modified, as applied to claim 1 above, and further in view of Edwards et al. in US Patent 6223695. Feldman, as modified, is silent on the use of a cover. Edwards teaches a device including an opening (22’) and further comprising: a cover (54) configured to be closed or open by a user to prevent the opening of the device from being exposed, upon the cover being closed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman, as modified, by adding a cover as taught by Edwards in order to protect the contents of the handle until use.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as modified, as applied to Claim 1 above and further in view of Mallard et al. in US Patent 8714428. Feldman is silent on the use of a cross-shaped supporting member. Mallard teaches a spool-type dispenser including a supporting member (123) wherein the supporting member has a sectional shape selected from a group consisting of: a circular shape, a cross shape and a quadrilateral shape, wherein the supporting member has a cross shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman, as modified, by using a cross-shaped supporting member as taught by Mallard in order to provide a lighter and stronger supporting member. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as modified, as applied to Claim 1 and further in view of Petersen in US Publication 2007/0267531. Feldman teaches that the base comprises a cylindrically-shaped perimeter extending upwardly from a bottom thereof and in a direction parallel to the extending direction of the supporting member, with a thread formed along an surface of the perimeter base and configured to mate with a corresponding thread formed on a circumferential surface of the handle. However, Feldman is silent on the use of a threading on the outer perimeter of the handle. Petersen teaches a handle including a cylindrical handle (16) and a base (26), the base comprising a cylindrically-shaped perimeter extending upwardly from a bottom thereof and in a direction parallel to the extending direction of the supporting member, with a thread formed along an inner surface of the perimeter base and configured to mate with a corresponding thread formed on an outer circumferential surface of the handle (see Fig. 3 and paragraph 0018 – the base is outside of the handle when assembled, which inherently teaches the arrangement in the claim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Feldman by using a base with inner threads as taught by Petersen in order to provide better protection for the threads and contents of the handle.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
The applicant makes passing reference to Albert, which is not relied upon herein for any reason. 
The applicant makes substantial arguments regarding the Brody, Lillie, McWilliams ‘251, and McWilliams ‘078 with respect to rejections of the claims. These references are not relied upon to reject any instant claims. The purpose of the inclusion of these documents is to reflect the state of the prior art known to the applicant at the time of filing. All of these documents were cited on the applicant’s own information disclosure statement filed on 7/17/2020. For example, Brody teaches that is was old and well-known in the art to carry disposable bags in the handle of an umbrella.
The user is not adding an umbrella to Edwards. The user is substituting the cylindrical container of Feldman with one (Edwards) better suited to the need. Such a container will still inherently function as a handle and the bags will be accessible no matter the state or orientation of the umbrella. The handle of Feldman, unmodified, is accessible in both a closed and open state of the umbrella and is not affected by the direction in which the umbrella happens to be pointed. Substituting the Edwards handle will not change that fact. Merely because Edwards does not explicitly call the device a “handle” does not mean that it cannot function as a handle (the user can grasp the outer cylindrical surface of the Edwards device in exactly the same manner as one grasps the outer cylindrical surface of the Feldman device).
The applicant’s arguments regarding Mallard and Petersen are not found persuasive as they are merely relied upon to teach structural details. These devices teach well-known constructive details, such as the use of a weight-saving cross-shaped supporting member or a threaded connection between a cylinder and its end cap. Substitution of well-known elements to yield predictable results is an obvious modification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636